129 F.3d 1255
Cecil McLendon, Don Vandertulip, Jimmie Cartharn, Jr., Konrad Trojniarv.Continental Group, Inc., a New York Corporation Incorporatedin 1913, Continental Beverage Packaging, Inc., (f/k/aCintinental Can Company, U.S.A., Inc., o/k/a Continental CanCompany, Inc.), Continental Packaging Company, Inc.,Continental Group, Inc., a New York Corporation Incorporatedin 1982, Continental Can Company, Inc. (f/k/a TDV HoldingCorporation) a Delaware Corproation Incorporated in
NO. 96-5736
United States Court of Appeals,Third Circuit.
Sept 18, 1997

1
Appeal From:  D.N.J. ,Nos.8301340, 8904009, 8904066


2
Affirmed.